HERSEY, Judge.
Anthony Gonzalez and Salustiano Cruz were charged with burglary by an information which alleged that these appellees “did unlawfully and stealthily enter a structure located at 315 Southeast Sixth Avenue, Fort Lauderdale, property of Fort Lauder-dale Historical Society, Inc., (Florida Non Profit Corporation) d/b/a Pioneer House, without the consent of said owner or said occupant, with intent to commit an offense therein, contrary to Fla.Stat. 810.02(1), Fla. Stat. 810.02(3) and Fla.Stat. 810.07.”
Gonzalez filed a motion to declare Section 810.07, Florida Statutes (1979), unconstitutional. That motion was denied and no appeal has been taken from that ruling.
Both appellees filed motions to dismiss the information for failure to allege intent to commit a specific offense. Those motions were granted and the state brings this appeal.
We reverse on the authority of State v. Waters, 436 So.2d 66 (Fla.1983) and remand for further appropriate proceedings.
LETTS and GLICKSTEIN, JJ., concur.